DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10/28/2022 is acknowledged.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
Regarding claims 1-5, the Examiner respectfully suggests “The three-dimensional printing system of claim 1 wherein” read “The three-dimensional printing system of claim 1, wherein”.
Regarding claim 3, the Examiner respectfully suggests “a difference based upon a colorant, the colorants” read “a difference based upon a colorant, wherein the colorants”.
Regarding claims 6 and 7, the Examiner respectfully suggests “The three-dimensional printing system of claim 5 wherein” read “The three-dimensional printing system of claim 5, wherein”.
Regarding claim 8, the Examiner respectfully suggests “The three-dimensional printing system of claim 5 including” read “The three-dimensional printing system of claim 5, including”.
Regarding claim 9, the Examiner respectfully suggests “The three-dimensional printing system of claim 8 wherein” read “The three-dimensional printing system of claim 8, wherein”.
Regarding claim 9, the Examiner respectfully suggests “includes a magnet, the sensor is a hall effect sensor” read “includes a magnet, and the sensor is a hall effect sensor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the servicing module" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alberts et al. (US20220242130).
Regarding claim 1, Alberts teaches a three-dimensional printing system (additive manufacturing apparatus 100; Figure 1) comprising: 
a printhead (print head 150; Figure 1) having an ejection face with a plurality of nozzles (array of nozzles 172; Figure 2) for ejecting a plurality of different printing fluids ([0086] print head 150 may deposit the binder material 500 on a layer of build material 400 distributed on the build platform 120 through an array of nozzles 172 located on the underside of the print head 150 (i.e., the surface of the print head 150 facing the build platform 120) and [0165] the binder material may include one or more polymers having the following formulas… binder material may also include one or more monofunctional acrylic polymers); 
a movement mechanism coupled to the printhead (actuator assembly 102; Figure 1); 
a fluid supply containing the plurality of different printing fluids coupled to the printhead ([0145] the binder material pathway includes a binder reservoir 802 that is in fluid communication with the print head 150); 
a maintenance module (cleaning station 110; Figure 1) including: 
a purge platform (see annotated Figure 3B below); 
a wiper (wet wipe cleaner section 304; Figure 3B); and 
a spittoon (second binder purge bin 302 in annotated Figure 3B below; [0147] the second binder purge bin is positioned upstream of the build area in order to receive binder material ejected (i.e., “spit”) from the print head 150 during preparation of the print head 150 before printing); and 
a controller (control system 1000; Figure 10) configured to: 
(a) receive a new print job ([0199] ejection of binder material from the print head may each be performed through execution of computer readable and executable instructions stored in the memory 1004 by the processor 1002); 
(b) activate the movement mechanism to position the ejection face over the purge platform ([0087] after the print head 150 has deposited the binder material 500 on the layer of build material 400 positioned on the build platform 120 (FIG. 1), it is moved to the binder purge bin 302); 
(c) activate the fluid supply to flood a space between the ejection face and the purge platform with fluid, the nozzles receive a mixture of the different printing fluids ([0087] moved to the binder purge bin 302, where contaminants are dislodged via backpressure and, in embodiments, using binder material 500 ejected from the nozzles 172); 
(d) activate the movement mechanism to translate the ejection face over the wiper to remove excess fluid ([0087] Next, the print head 150 is moved to the wet wipe cleaner section 304 where a cleaning fluid is applied to the print head 150 and contaminants are mechanically removed from the print head 150); 
(e) activate the movement mechanism to position the ejection face over the spittoon ([0087] At the second binder purge bin 302, any remaining contaminants are dislodged and the binder meniscus is reestablished by ejecting binder material 500 from the nozzles 172); and 
(f) activate the plurality of nozzles to eject drops into the spittoon until the received mixture is expelled from the nozzles ([0147] the second binder purge bin is positioned upstream of the build area in order to receive binder material ejected (i.e., “spit”) from the print head 150 during preparation of the print head 150 before printing).  

    PNG
    media_image1.png
    412
    784
    media_image1.png
    Greyscale

Regarding claim 2, Alberts teaches the three-dimensional printing system of claim 1 wherein the plurality of different fluids includes at least three different fluid types ([0166] the binder material may include poly (methyl methacrylate) (PMMA), polystyrene (PS), poly (vinyl alcohol) (PVA), polyacrylic acid (PAA), Poly vinyl pyrrolidone (PVP), poly (alkylene carbonates), and polymers derived from hexanediol diacrylate (HDDA), trimethylolpropane triacrylate (TMPTA), and diethylene glycol diacrylate (DGD), derivatives of any of the above, or combinations of the above and [0167] In some embodiments described herein, the binder material further includes one or more fluorescent dyes and [0171] The binder material may further include one or more additives that facilitate deposition of the binder material into the layer of metal powder). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alberts et al. (US20220242130), and further in view of Davis et al. (US20200398488).
Regarding claim 3, Alberts teaches the three-dimensional printing system of claim 1. However, Alberts fails to teach wherein the plurality of different fluids have a difference based upon a colorant, the colorants include at least two or more of black, white, cyan, light cyan, magenta, light magenta, yellow, blue, red, orange, green, violet, and a spot color.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with a servicing module ([0023] a maintenance module 26 is for maintaining the printhead 20), Davis teaches wherein the plurality of different fluids have a difference based upon a colorant, the colorants include at least two or more of black, white, cyan, light cyan, magenta, light magenta, yellow, blue, red, orange, green, violet, and a spot color ([0023] they differ in terms of colorant. In an illustrative embodiment, there are four different printing fluids with four different colorants including black, cyan, yellow, and magenta. In other embodiments, there can be more or less different colorants which can also include one or more of red, orange, green, blue, violet, white, and other primary colors. Also, the different printing fluids can vary in terms of colorant concentration such as full concentration cyan versus light cyan and magenta versus light magenta. In yet other embodiments, the colorants can include spot colors which have precisely controlled color coordinates for identity purposes). Spot colors have precisely controlled color coordinates for applications such as product branding where exact color matches are required by the trade dress of products ([0023] spot colors which have precisely controlled color coordinates for identity purposes. One use of spot colors is product branding which typically require exact color matches required by the trade dress of products. A maintenance module 26 is for maintaining the printhead 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plurality of different fluids of Alberts have a difference based upon a colorant, as taught by Davis, for the benefit of precisely controlling color coordinates in product branding applications where exact color matches are required by the trade dress of products.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alberts et al. (US20220242130), and further in view of Gibson (US20200307094).
Regarding claim 4, Alberts teaches the three-dimensional printing system of claim 1. However, Alberts fails to teach wherein the purge platform is a raised platform with a nonporous surface.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with a servicing module, Gibson teaches wherein the purge platform is a raised platform (purge platform 220; Figure 7 and 8) with a nonporous surface ([0030] purge platform 220 has a metal base coated with kapton of pei tape or some other suitable material such that the blob 202 waste material will adequately adhere during the purge operation, and then release the blob during the dislodging (flicking) operation). A nonporous surface allows for the purged material to adequately adhere to the platform during the purge operation rather than remain on the nozzle ([0030] purge platform 220 has a metal base coated with kapton of pei tape or some other suitable material such that the blob 202 waste material will adequately adhere during the purge operation, and then release the blob during the dislodging (flicking) operation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the purge platform of Alberts be a raised platform with a nonporous surface, as taught by Gibson, for the benefit of adequately adhering the purged material onto the platform during the purge operation rather than remaining on the nozzle.

	Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alberts et al. (US20220242130), and further in view of Alvarez et al. (US20210197474).
Regarding claim 5, Alberts teaches the three-dimensional printing system of claim 1. While Alberts teaches a maintenance tray within the servicing module (cleaning station vessel 314; Figure 3B), Alberts fails to explicitly teach wherein the controller is further configured to: after step (a) perform the following steps: halt operation to allow a user to remove a portion of the maintenance module; receive an indication concerning a presence of a maintenance tray within the servicing module; and proceed to step (b).  
In the same field of endeavor pertaining to an additive manufacturing apparatus with a servicing module ([0023] method of servicing a printhead), Alvarez teaches wherein the controller is further configured to: 
after step (a) perform the following steps:
 halt operation to allow a user to remove a portion of the maintenance module ([0046] removal of the tray (120) causes the sensor (150) transition to a second state, halting operations); 
receive an indication concerning a presence of a maintenance tray within the servicing module ([0072] a controller (915), wherein the controller (915): detects placement of the tray (120) the build unit (905) using the sensor (150)); and 
proceed to step (b) ([0072] when the tray (120) is positioned to receive liquid (140) ejected from the printhead (110), the controller (915) causes the printhead (110) to purge liquid (140) from the printhead (110)). A removable tray avoids storing waste liquid in the additive manufacturing apparatus long term and reduces and/ or prevents the use of other additive manufacturing components that would need to be replaced ([0039] The ability to expel the liquid (140) into the tray (120) avoids storing the purged liquid (140) in the system (100) long term. Use of the tray (120) also reduces and/or prevents the use of other system specific resources that would need to be replaced, e.g., web, cleaning materials, water storage).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Alberts be further configured to: after step (a) perform the following steps: halt operation to allow a user to remove a portion of the maintenance module; receive an indication concerning a presence of a maintenance tray within the servicing module; and proceed to step (b), as taught by Alvarez, for the benefit of  avoiding storing waste liquid in the additive manufacturing apparatus long term.
Regarding claim 6, Alberts modified with Alvarez teaches the three-dimensional printing system of claim 5. However, Alberts fails to teach wherein after halting the operation the controller provides instructions to the user to remove and replace the maintenance tray from the maintenance module.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with a servicing module, Alvarez teaches wherein after halting the operation the controller provides instructions to the user to remove and replace the maintenance tray from the maintenance module ([0046] removal of the tray (120) causes the sensor (150) transition to a second state, halting operations and [0074] controller (915) may require stability in the sensor (150) output prior to providing the purge signal to the printhead (110). In one example, the controller requires the sensor (150) output to be stable for five seconds prior to issuing and/or allowing to issue a purge signal to the printhead (110)).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Alberts provide instructions to the user to remove and replace the maintenance tray from the maintenance module after halting the operation, as taught by Alvarez modified with Alvarez, for the benefit of avoiding storing waste liquid in the additive manufacturing apparatus long term, as discussed in the rejection of claim 5.
Regarding claim 7, Alberts modified with Alvarez teaches the three-dimensional printing system of claim 5. However, Alberts fails to teach wherein the indication concerns one or more of removal of the maintenance tray, replacement of the maintenance tray, and presence of the maintenance tray.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with a servicing module, Alvarez teaches wherein the indication concerns one or more of removal of the maintenance tray, replacement of the maintenance tray, and presence of the maintenance tray ([0046] removal of the tray (120) causes the sensor (150) transition to a second state, halting operations).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the indication of Alberts modified with Alvarez concern one or more of removal of the maintenance tray, replacement of the maintenance tray, and presence of the maintenance tray, as taught by Alvarez, for the benefit of avoiding storing waste liquid in the additive manufacturing apparatus long term, as discussed in the rejection of claim 5.
Regarding claim 8, Alberts modified with Alvarez teaches the three-dimensional printing system of claim 5. However, Alberts fails to teach the three-dimensional printing system including a sensor that generates a signal to provide the indication.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with a servicing module, Alvarez teaches the three-dimensional printing system including a sensor that generates a signal to provide the indication (sensor 150; Figure 1). The sensor serves to protect the three-dimensional printing system from discharging liquid when the tray is not in place to receive liquid ([0041] The sensor (150) detects placement of the tray (120) in the system (100). The sensor (150) serves to protect the system (100) from discharging the liquid (140) when a tray (120) is not in place to receive the liquid (140)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the three-dimensional printing system of Alberts modified with Alvarez include a sensor that generates a signal to provide the indication, as taught by Alvarez, for the benefit of protecting the three-dimensional printing system from discharging liquid when the tray is not in place to receive liquid.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alberts et al. (US20220242130) and Alvarez et al. (US20210197474), and further in view of Swier et al. (US20210107221).
Regarding claim 9, Alberts modified with Alvarez teaches the three-dimensional printing system of claim 8. While Alberts teaches wherein the maintenance tray includes a magnet ([0084] It is contemplated that the moveable wall 316 could be coupled to the wall of the cleaning station vessel 314 in other ways, including through the use of magnetic mounts, bolts, or slotted holes, for example), Alberts fails to explicitly teach the sensor is a hall effect sensor.
In the same field of endeavor pertaining to inserting a container into an additive manufacturing apparatus, Swier teaches the sensor is a hall effect sensor ([0116] the position sensor may be a Hall effect sensor to detect a magnet mounted on the cylindrical cage 410).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sensor of Alberts modified with Alvarez be a hall effect sensor, as taught by Swier, since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Alberts modified with Alvarez teaches a sensor, as discussed in the rejection of claim 8, and the sensor of Swier is a mere substitution of the sensor of Alvarez that would yield predictable results of detecting the placement of the replacement tray.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743